Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Seongyoune S. Kang on 12/1/21.
The application has been amended as follows: 
Claim 1 has been amended as follows:
An interior material attachment structure with wall attachment part bolt grooves, comprising:
binding protrusions formed at an outermost part of the interior material attachment structure in order to attach a metal interior material; 
connection part grooves formed adjacent to the binding protrusions in order to connect the interior material attachment structure to adjacent 
a connector bound to [[the]]each connection part groove[[s]] in order to connect the interior material attachment structure and  adjacent interior material attachment structures,
wherein the binding protrusions are formed on left and right sides of the connection part grooves,
wherein the binding protrusions have a binding retreat space formed on an opposite side of the binding protrusions in order to secure a retreat space when coupled to the metal interior material.


Claim 4 has been amended as follows:
The interior material attachment structure of claim 1, wherein in order to reliably construct the connection part grooves, the connection part grooves are connected by ribs 

Claim 6 has been amended as follows:
The interior material attachment structure of claim 5, wherein two binding protrusions of said binding protrusions are formed near each respective corner on of the rectangular shape, wherein one of the two binding protrusions is disposed on one of the neighboring sides and at a given distance from the respective corner, and the other of the two binding protrusions is disposed on the other of the two neighboring sides and at farther than the given distance from the respective corner.

Claim 8 has been amended as follows:
The interior material attachment structure of claim 7, wherein in order to attach the interior material attachment structure to a wall surface, the four unit interior material attachment structures are connected to each other through the connectors.

Claim 10 has been amended as follows:
An interior material attachment structure with wall attachment part bolt grooves, comprising:
binding protrusions formed at an outermost part of the interior material attachment structure in order to attach a metal interior material;
 the interior material attachment structure to adjacent 
a connector bound to [[the]]each connection part groove in order to connect the interior material attachment structure and the adjacent 
wherein the connector comprises a first connection part, a connection part arm with the binding step part, and a second connection part, and
wherein [[the]]each first connection part is coupled to one of the connection part grooves of each second connection part is bound to a   adjacent the interior material attachment structure and the neighboring one of the adjacent interior material structures

Claim 11 has been amended as follows:
The interior material attachment structure of claim 7, wherein a gap between the  one the adjacent s 

Claim 13 has been amended as follows:
An assembly including a metal interior material attached to an interior material attachment structure having wall attachment part bolt grooves, the interior material attachment structure comprising:

connection part grooves formed adjacent to the binding protrusions in order to connect the interior material attachment structure and adjacent 
the metal interior material comprising:
binding protrusion holes to which the binding protrusions are bound, respectively; and
a connection part hole corresponding to a binding step part of a connector inserted into the connection part grooves.
Drawings
The drawings were received on 12/2/21.  These drawings are accepted.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: In addition to the arguments submitted 9/3/21, the combination of all the elements of the claimed interior material attachment structure or assembly is not adequately taught or suggested in the cited prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSIE T FONSECA whose telephone number is (571)272-7195. The examiner can normally be reached 7:00am - 3:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on (571)272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSIE T FONSECA/Primary Examiner, Art Unit 3633